 1                              UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3

 4
     STEVEN O’BRIEN,                              )    Case No.: 2:15-CV-00329-RCJ-CWH
 5                                                )
                                                  )
                          Plaintiff,              )    USCA No.: 16-16677
 6
                                                  )
 7   Vs.                                          )    ORDER SETTING STATUS
                                                  )    CONFERENCE
 8   R.C. WILLEY HOME FURNISHINGS,                )
                                                  )
 9                                                )
                          Defendant.              )
10                                                )

11

12          The above-entitled cause having been before the United States Court of Appeals

13   for the Ninth Circuit, having vacating and remanding the District Court. Accordingly,
14
            IT IS ORDERED that a Status Conference is set for 09:00 A.M., Monday, June
15
     10, 2019, in Las Vegas Courtroom 4B, before Judge Robert C. Jones.
16
            IT IS FURTHER ORDERED the parties shall file a Joint Status Report with the
17

18   Court on or before 5:00P.M., Wednesday, June 5, 2019. The Joint Status Report shall

19   include three (3) mutually agreed upon dates by the parties for trial in this matter. It is
20
     expressly understood by the parties that the Court will set the trial of this matter on one
21
     of the agreed-upon dates if possible; if not, the trial will be set at the convenience of the
22

23   Court’s calendar.

24          IT IS SO ORDERED.
25                                                    Dated this 25th day of April, 2019.
26

27
                                                      ROBERT C. JONES
28
                                                      Senior District Judge


                                                        1
